
	
		III
		111th CONGRESS
		2d Session
		S. RES. 372
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2009
			Mr. Levin (for himself
			 and Mr. Hatch) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			March 4, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating March 2010 as National
		  Autoimmune Diseases Awareness Month and supporting efforts to increase
		  awareness of autoimmune diseases and increase funding for autoimmune disease
		  research.
	
	
		Whereas
			 autoimmune diseases are chronic, disabling diseases in which underlying defects
			 in the immune system lead the body to attack its own organs and tissues;
		Whereas
			 autoimmune diseases can affect any part of the body, including the blood, blood
			 vessels, muscles, nervous system, gastrointestinal tract, endocrine glands, and
			 multiple-organ systems, and can be life-threatening;
		Whereas
			 researchers have identified over 80 different autoimmune diseases, and suspect
			 at least 40 additional diseases of qualifying as autoimmune diseases;
		Whereas
			 researchers have identified a close genetic relationship and a common pathway
			 of disease that exists among autoimmune diseases, explaining the clustering of
			 autoimmune diseases in individuals and families;
		Whereas
			 the family of autoimmune diseases is under-recognized, and poses a major health
			 care challenge to the United States;
		Whereas
			 the National Institutes of Health (NIH) estimates that autoimmune diseases
			 afflict up to 23,500,000 people in the United States, 75 percent of whom are
			 women, and that the prevalence of autoimmune diseases is rising;
		Whereas
			 NIH estimates the annual direct health care costs associated with autoimmune
			 diseases at more than $100,000,000,000, with over 250,000 new diagnoses each
			 year;
		Whereas
			 autoimmune diseases are among the top 10 leading causes of death in female
			 children and adult women;
		Whereas
			 autoimmune diseases most often affect children and young adults, leading to a
			 lifetime of disability;
		Whereas
			 diagnostic tests for most autoimmune diseases are not standardized, making
			 autoimmune diseases very difficult to diagnose;
		Whereas
			 because autoimmune diseases are difficult to diagnose, treatment is often
			 delayed, resulting in irreparable organ damage and unnecessary
			 suffering;
		Whereas
			 the Institute of Medicine of the National Academies reported that the United
			 States is behind other countries in research into immune system
			 self-recognition, the cause of autoimmune diseases;
		Whereas
			 a study by the American Autoimmune Related Diseases Association revealed that
			 it takes the average patient with an autoimmune disease more than 4 years, and
			 costs more than $50,000, to get a correct diagnosis;
		Whereas
			 there is a significant need for more collaboration and cross-fertilization of
			 basic autoimmune research;
		Whereas
			 there is a significant need for research focusing on the etiology of all
			 autoimmune-related diseases, in order to increase understanding of the root
			 causes of these diseases rather treating the symptoms after the disease has
			 already had its destructive effect;
		Whereas
			 the National Coalition of Autoimmune Patient Groups is a coalition of national
			 organizations focused on autoimmune diseases, working to consolidate the voices
			 of patients with autoimmune diseases and to promote increased education,
			 awareness, and research into all aspects of autoimmune diseases through a
			 collaborative approach; and
		Whereas
			 designating March 2010 as National Autoimmune Diseases Awareness
			 Month would help educate the public about autoimmune diseases and the
			 need for research funding, accurate diagnosis, and effective treatments: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates March
			 2010 as National Autoimmune Diseases Awareness Month;
			(2)supports the
			 efforts of health care providers and autoimmune patient advocacy and education
			 organizations to increase awareness of the causes of, and treatments for,
			 autoimmune diseases; and
			(3)supports the goal of increasing funding for
			 aggressive research to learn the root causes of autoimmune diseases, as well as
			 the best diagnostic methods and treatments for people with autoimmune
			 diseases.
			
